Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bortolan (EP-1074760) in view of Reising (US-3582166).
Regarding claim 1, Bortolan discloses a seal member (1) comprising: a base portion (12) held by the cylinder (paragraph 8), the base portion being configured such that the rod (paragraph 8, rod 2) is inserted through the base portion (fig 1, dash, paragraph 8); and a lip portion (14/15 and/or 16) provided on the base portion and projecting radially inward (fig 1, at least towards 2), the lip portion being in sliding contact with an outer circumference of the rod when the rod is moved in the axial direction (paragraph 11 and fig 1), wherein the lip portion (14/15) is formed of an elastic body (paragraph 9, at least FKM).
Bortolan discloses as set forth above but does not specifically discuss the orientation of elastic fibers.  Reising teaches a bearing having a low friction surface embedded with fibers of low-friction, preferably polytetrafluorethylene, in a resin matrix and wherein the longitudinal axes of substantially all of the fibers extending substantially parallel to the surface of the bearing (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to orient fibers of PTFE in order to further improve or reduce the friction of the sliding surfaces (Reising Abstract). 
Regarding claim 2, Reising teaches wherein the fibers are polytetrafluoroethylene fibers (paragraph 31, PTFE).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use PTFE in order to further improve or reduce the friction of the sliding surfaces (Reising Abstract). 
Regarding claim 3, Bortolan discloses wherein the elastic body is a rubber material having an unsaturated structure (elastomeric polymer, paragraph 9).
Regarding claim 5, Bortolan discloses wherein the lip portion (14/15) includes a first lip (14) and a second lip (15) which respectively project radially inward and respectively extend in different directions so that an end portion of the first lip (14) and an end portion of the second lip (15) are spaced from each other in the axial direction (fig 1).
Regarding claim 6, Bortolan discloses a seal member (1), provided in a fluid pressure apparatus that includes a cylinder and a rod (2) inserted into the cylinder so as to be movable in an axial direction (paragraph 8), the seal member for closing a gap between the cylinder and the rod (fig 2, dashed line rod 2), the seal member comprising: a base portion (12) held by the cylinder (paragraph 8), the rod (2) being inserted into the cylinder through the base portion (fig 1, dash 2); and a lip portion (14/15), provided on the base portion (12), and being in sliding contact with an outer circumference of the rod when the rod is moved in the axial direction (fig 1), wherein the lip portion is made of a rubber material(paragraph 9).
Bortolan discloses as set forth above but does not specifically discuss the orientation of elastic fibers.  Reising teaches a bearing having a low friction surface embedded with fibers of low-friction, preferably polytetrafluorethylene, in a resin matrix and wherein the longitudinal axes of substantially all of the fibers extending substantially parallel to the surface of the bearing (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to orient fibers of PTFE in order to further improve or reduce the friction of the sliding surfaces (Reising Abstract). 
Regarding claim 7, Bortolan discloses Bortolan discloses wherein the lip portion (14/15) includes a first lip (14) and a second lip (15) which respectively project radially inward and respectively extend in different directions so that an end portion of the first lip (14) and an end portion of the second lip (15) are spaced from each other in the axial direction (fig 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bortolan (EP-1074760) in view of Reising (US-3582166) and in further view of Pasino (US-20120063707).
Regarding claim 4, Bortolan discloses a seal assembly for a conventional shock absorber as set forth above but is silent as to the details of the shock absorber.  Pasino teaches a seal assembly for a shock absorber  including a cylinder (5) filled with working fluid (paragraph 15, oil); the rod (2) inserted into the cylinder so as to be freely movable in the axial direction (paragraphs 15-16); and a damping force generating portion received in the cylinder, the damping force generating portion (paragraph 15, piston/shock absorber) being configured to generate a damping force by imparting resistance to a flow of the working fluid as the rod is moved (paragraphs 2, 3, and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the seal assembly of Bortolan with a conventional shock absorber shown by Pasino at least to prevent lubricant leakage and safeguard the shock absorber from external contaminants.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection. With regards to Reising, Applicant's arguments are not persuasive. Applicant argues that since the polytetrafluorethylene fibers of Reising are embedded in a thermoplastic matrix they cannot be used to teach or suggest fibers embedded in rubber, Examiner respectfully disagrees.  It has been interpreted that the advantage or improvement in reduction of friction of Reising is achieved by the orientation of the polytetrafluorethylene fibers, not the matrix in which it has been set.  Reising has been relied upon for the orientation of polytetrafluorethylene fibers and not the matrix in which it has been set.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                         
/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657